[Cite as State v. Morris, 2014-Ohio-5578.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellant

 v.

 RYAN O. MORRIS

         Defendant-Appellee



 Appellate Case No.       26051

 Trial Court Case No. 2013-CR-570


 (Criminal Appeal from
 (Common Pleas Court)
                                              ...........

                                              OPINION

                              Rendered on the 19th day of December, 2014.

                                              ...........

MATHIAS H. HECK, JR., by MICHELE D. PHIPPS, Atty. Reg. No. 0069829, Assistant Prosecuting
Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellant

KRISTINE E. COMUNALE, Atty. Reg. No. 0062037, 117 South Main Street, Suite 400, Dayton,
Ohio 45422
       Attorney for Defendant-Appellee
                                                                                            2


                                           .............


WELBAUM, J.

        {¶ 1}    Plaintiff-appellant, the State of Ohio, appeals from the sentence imposed by

 Montgomery County Court of Common Pleas after defendant-appellee, Ryan O. Morris, pled no

 contest to failure to notify in violation of R.C. 2905.05(A) and (F)(1). The State contends that

 pursuant to R.C. 2929.13(F)(6), Morris should have been sentenced to a mandatory prison term

 as opposed to community control sanctions. For the reasons outlined below, the judgment of the

 trial court will be reversed and remanded for further proceedings consistent with this opinion.



                                 Facts and Course of Proceedings

        {¶ 2}    On January 7, 2009, Morris was adjudicated a juvenile delinquent for rape, a

 felony of the first degree, in Hamilton County Juvenile Court Case No. 09-000216. Morris was

 thereafter designated a Tier III juvenile sexual offender and was required to provide notice of any

 change of his residence to the sheriff with whom he most recently registered his address. On

 January 15, 2013, Morris reported to the Montgomery County Sheriff’s Office and registered his

 address at the Glover Youth Home in Dayton, Ohio. Approximately a month later, Morris left

 the Glover Youth Home without notifying the sheriff of his new address. As a result, on May 3,

 2013, a Montgomery County Grand Jury indicted Morris for one count of failure to notify in

 violation of R.C. 2950.05(A) and (F)(1), a felony of the first degree.

        {¶ 3}    Following his indictment for failure to notify, Morris filed a motion on July 9,

 2013, asking the trial court to rule that R.C. 2950.99 solely governs sentencing for violations of

 R.C. 2950.05 and that the general felony sentencing guidelines set forth in R.C. 2929.13 do not
                                                                                             3


apply. Morris also asked the court to rule that under R.C. 2950.99, a prison sentence is not

mandatory for his violation because he is a first-time violator of R.C. 2950.05, and R.C. 2950.99

only requires repeat offenders to serve mandatory prison time. In response, the State filed a

memorandum in opposition arguing that the trial court should sentence Morris pursuant to R.C.

2929.13, because R.C. 2950.99 is silent on sentencing first-time offenders, and further contended

that R.C. 2929.13(F)(6) prescribes a mandatory prison term.

       {¶ 4}    The trial court ruled in favor of Morris finding that R.C. 2950.99 is the applicable

sentencing statute. In its written decision, the trial court cited the Ohio Legislative Service

Commission’s bill analysis of 2003 Am.Sub.S.B. No.5, and found that the legislative intent in

amending R.C. 2950.99 in 2003 was to provide an increased penalty for repeat offenders. In so

holding, the trial court determined that if it were to apply R.C. 2929.13(F)(6) in sentencing

Morris, a first-time offender, Morris would be subject to the same sentence mandated for repeat

offenders, and that this would go against the legislature’s intent to provide an increased penalty

for repeat offenders.

       {¶ 5}    The trial court also held that R.C. 2950.99 is ambiguous because it is silent on

sentencing first-time offenders. The trial court determined that the ambiguity lies in whether it

should look to R.C. 2929.13 to sentence Morris, or whether R.C. 2950.99 leaves the sentence to

the court’s discretion. Given this ambiguity, the trial court concluded that under the rule of

lenity, the statute should be strictly construed against the State and liberally construed in favor of

Morris. Accordingly, the trial court held R.C. 2950.99 was controlling.

       {¶ 6}    After the trial court issued its decision, on October 9, 2013, Morris pled no

contest to violating R.C. 2950.05(A) and (F)(1). During the plea hearing, the State noted on the
                                                                                             4


record its objection to the trial court’s ruling on the sentencing issue. The State also noted its

objection on the plea form and noted that it preserved its right to appeal the sentence imposed by

the trial court.

        {¶ 7}      On January 8, 2014, the trial court sentenced Morris to community control

sanctions not to exceed five years.          Shortly thereafter, the State appealed the sentence.

Following the appeal, on May 2, 2014, the trial court revoked Morris’s community control

sanctions for violating the conditions thereof and sentenced him to three years in prison.

        {¶ 8}      The State now appeals from the trial court’s original sentence imposing

community control sanctions, raising one assignment of error for review.



                                         Assignment of Error

        {¶ 9}      The State’s sole assignment of error is as follows:

        THE TRIAL COURT ERRED IN SENTENCING MORRIS TO COMMUNITY

        CONTROL SANCTIONS WHEN UNDER R.C. 2929.13(F)(6) HE WAS

        SUBJECT TO A MANDATORY TERM OF INCARCERATION.

        {¶ 10} Under its single assignment of error, the State contends the trial court erred in

sentencing Morris under R.C. 2950.99 as opposed to R.C. 2929.13(F)(6). According to the

State, pursuant to R.C. 2929.13(F)(6), Morris should have been sentenced to a mandatory prison

term of at least three years, not community control sanctions. We agree.

        {¶ 11} At the outset, we note that Morris contends the determination of this matter is

moot because he has since had his community control sanctions revoked on May 2, 2014, and

was subsequently sentenced to a three-year prison term. Based on the record before us, we do
                                                                                          5


not find this appeal to be moot. Morris is currently serving a non-mandatory three-year prison

sentence as a result of his community control violation. This is not the same sentence he would

have received had the trial court initially applied R.C. 2929.13(F)(6) when sentencing him for

failure to notify.   Under R.C. 2929.13(F)(6), Morris would have instead been subject to a

mandatory minimum of three years in prison. Accordingly, there remains a sentencing issue in

controversy.

        {¶ 12} That said, we now turn to the language of R.C. 2929.13(F)(6), which provides

that a prison term is mandatory where a defendant is convicted of “any offense that is a first or

second degree felony * * * if the offender previously was convicted of or pleaded guilty to * * *

any first or second degree felony[.]” A juvenile adjudication is equivalent to a conviction for

purposes of enhancing a defendant’s subsequent charges and sentences. R.C. 2901.08(A); State

v. Adkins, 129 Ohio St. 3d 287, 2011-Ohio-3141, 951 N.E.2d 766, ¶ 8, 19; State v. Smith, 2d

Dist. Montgomery No. 25916, 2014-Ohio-3511, ¶ 6.

        {¶ 13} In this case, Morris has a prior juvenile adjudication for first-degree felony rape

and was thereafter required to notify the sheriff of any changes in his address pursuant to R.C.

2950.05. Morris’s subsequent violation of R.C. 2950.05 for failing to notify the sheriff of his

change of address is also a first degree felony. Specifically, R.C. 2950.99(A)(1)(a)(ii) provides

that:

        (A)(1)(a) Except as otherwise provided in division (A)(1)(b) of this section,

        whoever violates a prohibition in section * * * 2950.05, * * * of the Revised Code

        shall be punished as follows:

        ***
                                                                                               6


        (ii) If the most serious sexually oriented offense or child-victim oriented offense

        that was the basis of the registration, notice of intent to reside, change of address

        notification, or address verification requirement that was violated under the

        prohibition is a felony of the first, second, third, or fourth degree if committed by

        an adult or a comparable category of offense committed in another jurisdiction,

        the offender is guilty of a felony of the same degree as the most serious sexually

        oriented offense or child-victim oriented offense that was the basis of the

        registration, notice of intent to reside, change of address, or address verification

        requirement that was violated under the prohibition, or, if the most serious

        sexually oriented offense or child-victim oriented offense that was the basis of the

        registration, notice of intent to reside, change of address, or address verification

        requirement that was violated under the prohibition is a comparable category of

        offense committed in another jurisdiction, the offender is guilty of a felony of the

        same degree as that offense committed in the other jurisdiction would constitute if

        committed in this state.

        {¶ 14} Since     the    offense   that   was     the   basis   of    Morris’s    notification

requirement–rape–was a felony of the first degree, Morris’s violation of R.C. 2950.05 is likewise

a felony of the first degree. Because Morris’s violation of R.C. 2950.05 is a first-degree felony

and he has a prior adjudication for first-degree felony rape, under R.C. 2929.13(F)(6) and R.C.

2929.14(A)(1), Morris was subject to, at the very least, a mandatory minimum three-year prison

term.

        {¶ 15} Morris, however, contends that his sentence for failing to notify is not governed
                                                                                             7


by the foregoing felony sentencing statutes. Rather, he claims his sentence is governed solely by

the sentencing scheme established in R.C. 2950.99. We note that section (A)(2)(b) of R.C.

2950.99 imposes a mandatory prison term of no less than three years for repeat violators of R.C.

2950.05, but does not address the appropriate sentence for first-time offenders of R.C. 2950.05.

In support of applying R.C. 2950.99 as opposed to the felony sentencing statutes, Morris

contends that R.C. 2950.99 is a more specific sentencing statute that controls over the general

felony sentencing statutes. Morris also relies on the trial court’s reasoning that the legislative

history and ambiguity created by R.C. 2950.99's silence on sentencing first time offenders

requires the court to interpret the statute in favor of Morris and apply it as opposed to the felony

sentencing statutes.

       {¶ 16} However, under the doctrine of stare decisis, we are required to follow our

opinion in State v. Ashford, 2d Dist. Montgomery No. 23311, 2010-Ohio-1681, in which we held

that it is appropriate for a trial court to turn to the felony sentencing statutes when sentencing

first-time violators of R.C. 2950.05 given that R.C. 2950.99 is silent on that issue. Id. at ¶ 10.

       {¶ 17} The facts of Ashford are almost identical to the present case. In Ashford, the

defendant pled no contest to violating R.C. 2950.05(A) and (F)(1) for failing to notify the sheriff

of his change of address. Id. at ¶ 1. The defendant’s duty to provide notice of a change of

address stemmed from a prior first-degree felony rape conviction. Id. The trial court found the

defendant guilty of violating R.C. 2950.05 and sentenced him to a mandatory minimum of three

years in prison under the felony sentencing statutes. Id. Thereafter, the defendant appealed and

argued that his sentence for failure to notify is governed solely by the sentencing scheme

established in R.C. 2950.99. Id. at ¶ 2-4. In response, we stated that:
                                                                                            8


               Although R.C. 2950.99(A)(2)(b) imposes a minimum mandatory prison

       sentence for certain repeat offenders, R.C. 2950.99(A) does not address the

       appropriate sentence for a defendant who, for the first time, has violated R.C.

       2950.05.

               Ashford was required to notify the sheriff of his change of address due to a

       conviction for rape, a first degree felony.             In accordance with R.C.

       2950.99(A)(1)(a), Ashford’s violation of R.C. 2950.05 was likewise a first degree

       felony. Because R.C. 2950.99 did not address, much less mandate, the sentence

       for a first-time violator of R.C. 2950.05, the trial court appropriately turned to the

       felony sentencing statutes to determine Ashford’s sentence.

               The sentencing range for a first degree felony is three to ten years. R.C.

       2929.14. R.C. 2929.13(F)(6) requires the prison to be mandatory if, as in

       Ashford’s case, “the offender previously was convicted of or pleaded guilty to * *

       * any first or second degree felony * * *.” Since Ashford was found guilty of

       failure to notify, a first degree felony, and had previously been convicted of a first

       degree felony (rape), his sentence was mandatory. Accordingly, the trial court did

       not err in sentencing Ashford to a mandatory, three-year prison term.

Ashford, 2d Dist. Montgomery No. 23311, 2010-Ohio-1681 at ¶ 9-11.

       {¶ 18} Based on our holding in Ashford, and because R.C. 2950.99 is silent as to how to

sentence first-time offenders of R.C. 2950.05, we conclude that the trial court should have relied

on the felony sentencing statutes.     In applying the felony sentencing statutes to this case,

specifically R.C. 2929.13(F)(6) and R.C. 2929.14(A)(1), Morris was subject to a mandatory
                                                                                       9


prison term of at least three years.

       {¶ 19} The State’s sole assignment of error is sustained.



                                           Conclusion

       {¶ 20} Having sustained the State’s sole assignment of error, the judgment of the trial

court is reversed and remanded for further proceedings consistent with this opinion.



                                         .............

FROELICH, P.J. and HALL, J., concur.




Copies mailed to:

Mathias H. Heck
Michele D. Phipps
Kristine E. Comunale
Hon. Dennis J. Adkins